Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, both first one-way valves of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites two instances of a “first one-way valve”. It is not clear if the claims are referring to the same element. In each instance the valve is mounted to an upper end of the cylinder, however, the disclosure only provides for one valve (66; FIG. 6) at the top of cylinder 12. The valve 66 both seals inlet ports 68 and seals to stuffing box 70; therefore the examiner has interpreted the limitations to refer to the same valve element and has examined the claims with this interpretation in mind.
Claim 1 recites the limitation "the…stuffing box" in 11.  There is insufficient antecedent basis for this limitation in the claim.

	


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McConnohie (US Patent No. 2,326,378).

McConnohie teaches:

limitations from claim 1, a pump apparatus for pumping fluid from a well (Page 2 C. 1 Lines 1-4) comprising: a cylinder (2) having upper and lower ends suspended in the well (see FIG. 1), the upper and lower ends of the cylinder having inlet ports (13, 59) therethrough; a hollow pump rod (7-8) reciprocably disposed in the cylinder, the pump rod defining a plurality of pump rod entry ports (42) in a wall thereof communicated with a pump rod interior (see FIG. 6-7); a travelling two-way valve (FIG. 6-7) disposed about the pump rod and movable therewith, the two-way valve separating a cylinder interior into variable volume upper and lower chambers (15; FIG. 1); a first one-way valve (33) mounted to the 

limitations from claim 2, the pump rod being movable relative to the two-way valve in addition to being movable with the pump rod (Page 3 C. 1 Lines 18-25);

limitations from claim 3, the two-way valve comprising; an upper cup seal (45); a lower cup seal (46); and a two-way seal plate (43-44) positioned between the upper and lower cup seals (FIG. 6);

limitations from claim 4, the pump rod entry ports (42) movable relative to the two-way seal plate, the pump rod entry ports being positioned above the two-way seal plate during upward movement of the pump rod and below the two-way seal plate upon moving the pump rod downward in the cylinder (see FIG. 6-7; Page 3 C. 2 Lines 1-75), water from the upper chamber (15) being directed into the pump rod interior through the pump rod entry ports during the upward movement of the two-way valve in the cylinder and water in the lower chamber being directed into the pump rod interior through the pump rod entry ports during the downward movement of the two-way valve (Page 3 C. 2 Lines 1-75);



limitations from claim 6, the upper cup seal (45) comprising an upward facing cup seal and the lower cup seal (46) comprising a downward facing cup seal (see FIG. 6; Page 3 C. 1 Lines 34-40);

limitations from claim 7, fluid from the lower chamber being directed into the pump rod interior through the pump rod entry ports during downward movement of the two-way valve and fluid from the upper chamber being directed into the pump rod interior thorough the pump rod entry ports during upward movement of the two-way valve (Page 3 C. 2 Lines 1-75);

limitations from claim 8, a pump apparatus for pumping fluid from a well (Page 2 C. 1 Lines 1-4) comprising: a cylinder (3) having upper and lower ends (see FIG. 1) and defining a cylinder interior (15); a hollow pump rod (7-8) disposed in the cylinder, the hollow pump rod defining a pump rod interior and defining a plurality of pump rod entry ports (42) communicating the cylinder interior with the pump rod interior (see FIG. 6-7); a first check valve (33) at an upper end of the cylinder configured to permit flow into the cylinder from the well through the upper end thereof and to prevent flow from the cylinder to the well therethrough (Page 2 C. 2 Lines 48-53); a second check valve (18) at the lower end of the cylinder configured to permit flow into the cylinder from the well through the lower end and to prevent flow from the cylinder to the well therethrough (Page 2 C. 1 Lines 57-69); and a travelling valve (see FIG. 6) positioned between the upper and lower check valves and movable with the pump rod, water being directed into and delivered upward in the pump rod interior during both the upward and downward travel of the travelling valve (Page 3 C. 2 Lines 1-75);

limitations from claim 9, the travelling valve comprising: an upper seal (45); a lower seal (46); and a two-way seal plate (43-44) positioned between the upper 

limitations from claim 10, the pump rod movable such that the pump rod entry ports are positioned above the two-way seal plate during upward movement of the travelling valve (see FIG. 6) and below the two-way seal plate during downward movement of the two- way seal plate (Page 3 C. 2 Lines 1-75);

limitations from claim 11, further comprising: the upper end of the cylinder defining a plurality of upper inlet ports (13) therethrough, the first check valve (33) configured to block flow into the cylinder through the upper inlet ports during upward movement of the travelling valve and to permit flow therethrough during downward movement of the travelling valve (Page 3 C. 2 Lines 1-75); and the lower end of the cylinder defining a plurality of lower inlet ports (59) therethrough, the second check valve (18) configured to block flow into the cylinder through the lower inlet ports during downward movement of the travelling valve and to permit flow therethrough during upward movement of the travelling valve (Page 3 C. 2 Lines 1-75);

limitations from claim 12, the pump rod having a lower end (7, 40) terminating at the travelling valve (FIG. 6-7);

limitations from claim 13, further comprising: an upper limit (39) on the pump rod; and a lower limit (40-41) on the pump rod, the upper and lower limits positioned to limit the travel of the pump rod relative to the travelling valve (Page 3 C. 1 Lines 2-9 and 20-28);

limitations from claim 14, the travelling valve comprising a two way seal plate (43-44) in an interior thereof, the pump rod extending through the two-way seal plate (FIG. 6), wherein the upper and lower limits (39, 41) engage the two-way 

limitations from claim 15, pump apparatus comprising: a cylinder (3) disposed in and communicated with a well (2) having fluid therein (Page 2 C. 1 Lines 1-4); a hollow pump rod (7-8) defining a pump rod interior (via slits 42) reciprocably disposed in the cylinder (see FIG. 1); a travelling valve (FIG. 6-7) positioned on the pump rod and movable therewith and also movable relative thereto (Page 3 C. 1 Lines 18-25); and the fluid being delivered into the interior of the pump rod as a result of the reciprocating of the pump rod in the cylinder (Page 3 C. 2 Lines 1-75);

limitations from claim 16, further comprising: a seal cap (40) at a bottom end of the pump rod, the pump rod defining a plurality of entry ports (42) communicated with the pump rod interior, the pump rod entry ports positioned in an interior of the travelling valve (see FIG. 6);

limitations from claim 17, the travelling valve comprising: an upper seal (45); a lower seal (46); a two-way seal plate (43-44) between the upper and lower seal plates, the pump rod sealingly received in an opening in the two-way seal plate (see FIG. 6; Page 3 C. 1 Lines 18-28);

limitations from claim 18, the upper and lower seals comprising generally identical opposite facing cup seals (see FIG. 6; Page 3 C. 1 Lines 34-40);

limitations from claim 19, further comprising: a first check valve (33) at an upper end of the cylinder positioned to allow flow into the cylinder only during downward movement of the pump rod (Page 3 C. 2 Lines 1-75); and a second check valve (13) at a lower end of the cylinder positioned to allow flow into the cylinder only during upward movement of the pump rod (Page 3 C. 2 Lines 1-75);




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 1689794 teaches a double acting well pump with cup seals forming a rod head;


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746